Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:20-cv-25022-KMM

   GHADA OUEISS,

          Plaintiff,
   v.

   MOHAMMED BIN SALMAN BIN
   ABDULAZIZ AL SAUD, et al.,

          Defendants.
                                                    /

                                                ORDER

          THIS CAUSE came before the Court upon Plaintiff’s Ex Parte Motion (“Initial Motion”)

   and Supplemental Motion (“Supplemental Motion”) for an Order Authorizing Alternative Service

   of Process on the Foreign Defendants Pursuant to Federal Rule of Civil Procedure 4(f)(3). (“Initial

   Mot.”) (ECF No. 5); (“Suppl. Mot”) (ECF No. 19).

   I.     BACKGROUND

          On December 9, 2020, Plaintiff filed a Complaint against numerous foreign and domestic

   defendants alleging claims of (1) hacking Plaintiff’s mobile device in violation of the Alien Tort

   Statute, 28 U.S.C. § 1350; (2) violation of the Computer Fraud and Abuse Act, 18 U.S.C.

   §§ 1030(a)(2)(C); (3) violation of the Stored Communication Act, 18 U.S.C. §§ 2701–12;

   (4) intentional infliction of emotional distress under Florida law; (5) intrusion under Florida law;

   (6) public disclosure of private facts under Florida law; (7) libel under Florida law; and (8) civil

   conspiracy under Florida law. (“Compl.”) (ECF No. 1).

          Plaintiff is an international journalist for Al Jazeera Media Network and a frequent

   contributor to U.S. news outlets, such as The Washington Post. Compl. ¶ 1. Plaintiff alleges that

   “Saudi government officials and agents of the crown princes of Saudi Arabia utilized their
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 2 of 16



   positions in U.S.-based entities . . . to recruit American citizens to join a campaign to promote pro-

   Saudi and pro-[United Arab Emirates (“UAE”)] disinformation and attack any critics of the

   regimes, including Plaintiff.” Id. ¶ 3. Plaintiff alleges that “Defendants hacked [Plaintiff’s]

   personal mobile device on several occasions” and “disseminated stolen personal images of

   [Plaintiff] . . . in an attempt to defame, disparage[,] and intimidate [Plaintiff] from continuing to

   report on the regimes’ human rights abuses.” Id.

          Now, Plaintiff moves for substituted service on Defendants Mohammed Bin Salman Bin

   Abdulaziz Al Saud (“MBS”), Mohammed Bin Zayed Al Nahyan (“MBZ”), DarkMatter, Faisal al

   Bannai (“al Bannai”), Prince Mohammed Bin Salman Abdulaziz Foundation d/b/a MiSK

   Foundation (“MiSK”), Saud Al Qahtani (“Al Qahtani”), Bader Al-Asaker (“Al-Asaker”), Tarek

   Abou Zeinab (“Zeinab”), Turki Al-Owerde (“Al-Owerde”), Faisal Al Menaia (“Al Menaia”), and

   Awwad Al Otaibi (“Al Otaibi”) (collectively, “Foreign Defendants”). Initial Mot.; Fed. R. Civ. P.

   4(f)(3). Plaintiff further moves for substituted service on Defendants Al Arabiya, Saudi 24 TV,

   and Saudi Arabian Cultural Mission (“SACM”) (collectively, “Supplemental Defendants”).

   Suppl. Mot.; Fed. R. Civ. P. 4(f)(3).

          “Rule 4(f) governs service of process outside the U.S. by authorizing service pursuant to

   international agreements or, under subsection (3), ‘by other means not prohibited by international

   agreement, as the court orders.’” Fru Veg Mktg., Inc. v. Vegfruitworld Corp., 896 F. Supp. 2d

   1175, 1182 (S.D. Fla. 2012) (quoting Fed. R. Civ. P. 4(f)(3)). “The only limitations in Rule 4(f)(3)

   are that: (1) service must be directed by the court, (2) it must not be prohibited by international

   agreement, and (3) due process requires that it must be ‘reasonably calculated’ to give notice to a

   defendant.” Kipu Sys., LLC v. ZenCharts, LLC, No. 17-24733-CIV, 2018 WL 8264634, at *1

   (S.D. Fla. Mar. 29, 2018) (citing Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306,

   314 (1950)). “Rule 4(f)(3) contains no limits that allow for its availability only after attempting

                                                     2
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 3 of 16



   service of process by other means.” Id. “Indeed, Rule 4(f)(3) was ‘adopted in order to provide

   flexibility and discretion to the federal courts in dealing with questions of alternative methods of

   service of process in foreign countries.’” Id. (quoting Under Armour, Inc. v. 51nfljersey.com, No.

   13-62809-CIV, 2014 WL 644755, at *2 (S.D. Fla. Feb. 19, 2014)). “[T]he decision to issue an

   order allowing service by alternate means lies solely within the discretion of the district court.”

   Chanel, Inc. v. Lin, No. 08-23490-CIV, 2009 WL 1034627, at *1 (S.D. Fla. Apr. 16, 2009)

   (citations omitted).

   II.      DISCUSSION

            Plaintiff argues that she “cannot serve the Foreign Defendants using a recognized means

   of service because the Foreign Defendants do not reside in a country that is a signatory to any

   international agreement or treaty for service of process.” Initial Mot. at 2. Plaintiff argues that

   “all the Foreign Defendants reside in foreign nations that have not executed a treaty or international

   agreement for service of process,” namely, Saudi Arabia, 1 the UAE, 2 and Lebanon. 3 Id. at 2, 4.

   Plaintiff argues that the only manner of service available to her to serve the Foreign Defendants is

   via Letters Rogatory, which “is a time-consuming and expensive process.” Id. at 5.

            Additionally, Plaintiff argues that “[s]everal of the Foreign Defendants—whom [Plaintiff]

   has been unable to locate the address for—have already acknowledged the initiation of [Plaintiff’s]

   lawsuit on Twitter.” Id. “Unable to locate precise addresses for several of the Foreign Defendants,

   some of whom are boldly posting her Complaint on social media,” Plaintiff argues that she “is




   1
     Defendants MBS, Al Qahtani, Al-Asaker, MiSK, Al Menaia, Al-Owerde, and Al Otaibi.
   Initial Mot. at 2.
   2
       Defendants MBZ, DarkMatter, and al Bannai. Id.
   3
       Defendant Zeinab. Id.

                                                     3
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 4 of 16



   compelled to seek other means of serving the Foreign Defendants.” Id. at 2. Specifically, Plaintiff

   asks that the Court grant alternate means of service as described below. See generally id.

             A.    Methods of Service Proposed

        i.         Defendant MBS 4

             Service via FedEx or International First-Class Mail. The Complaint and Summons would

   be sent to the following locations in the Kingdom of Saudi Arabia: (1) the Al Auja Palace, which

   Plaintiff argues has been “used more recently by ‘the king and his courtiers’ to host guests such as

   MBZ”; (2) the Al Yamamah Palace, which Plaintiff argues “‘serves as the headquarters of the

   royal court,’ of which MBS and his family members routinely attend”; (3) the Ministry of Defense,

   of which Plaintiff argues that MBS is currently listed “as the ‘First Officer’”; and (4) the

   Mohammed Bin Salman Abdulaziz Foundation d/b/a MiSK Foundation, of which Plaintiff argues

   “MBS is listed as the ‘Chairman of the Board’ . . . and the ‘Founder’” Id. at 10. In her

   Supplemental Motion, Plaintiff argues that service at three of the above locations was

   unsuccessfully attempted via FedEx on December 22, 2020, and the “tracking report issued by

   FedEx strongly suggests that service of process was likely refused by the intended recipients.”

   Suppl. Mot. at 3–4. Service at the fourth location remains in transit according to the USPS tracking

   history. Id. at 4. “[D]ue to the difficulty in serving MBS at these locations, [Plaintiff] reiterates

   her request from the [Initial] Motion to serve MBS via hand-delivery on his current U.S.-based

   counsel, as well as via MBS’s WhatsApp account” as set forth below. Id.

             Service via Hand-Delivery on MBS’s current U.S.-based counsel in Washington, D.C.

   Plaintiff argues that “MBS is currently involved in a lawsuit in the District of Columbia, in which

   he filed a notice of appearance, and a motion to dismiss as recently as December 7, 2020.” Initial


   4
     These proposed methods of service are in addition to Plaintiff’s intent to instruct a process
   server to deliver copies of the Summons and Complaint for MBS to SACM, Al Arabiya, and
   Saudi 24 TV, which Plaintiff alleges MBS “dominates and controls.” Id. at 9.
                                                 4
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 5 of 16



   Mot. at 10–11. Accordingly, Plaintiff argues that “MBS’s current U.S.-based counsel is clearly in

   communication with MBS.” Id. at 11.

              Service via WhatsApp. Plaintiff argues that she “has confirmed, through reasonable

   investigation, that MBS’s WhatsApp number is active and that MBS regularly uses and checks his

   WhatsApp messages.” Id.

        ii.         Defendant MBZ

              Service via FedEx or International First-Class Mail. The Complaint and Summons would

   be sent to the Crown Prince Court in the UAE. Id. Plaintiff argues that “MBZ’s Private Office is

   in the same building as the Crown Prince Court.” Id. at 12. In her Supplemental Motion, Plaintiff

   argues that service at the above location was unsuccessfully attempted via FedEx, and “[t]he FedEx

   tracking history states that delivery of the Summons and Complaint was ‘refused by recipient’ on

   December 31, 2020.” Suppl. Mot. at 4. “[D]ue to MBZ’s attempt to evade service, [Plaintiff]

   reiterates her request to serve Defendant MBZ at his verified Twitter account” as set forth below.

   Id. at 4–5.

              Service via Twitter. Plaintiff argues that “MBZ’s Twitter account contains a link to the

   Crown Prince Court’s website in its bio” and that “MBZ’s Twitter account has been verified by

   Twitter, and thus, Twitter has confirmed that MBZ (or a close confidant to MBZ) operates [the]

   specific account [cited in the Motion].” Initial Mot. at 12.

       iii.         Defendant al Bannai

              Service via FedEx or International First-Class Mail. The Complaint and Summons would

   be sent to the EDGE Group and DarkMatter in the UAE. Id. Plaintiff argues that “Defendant al

   Bannai is one of the original founders of DarkMatter, with an ownership interest in the company

   during the time period in which [Plaintiff’s] mobile device was hacked [and] is also the current

   CEO of EDGE Group, a UAE-based (and state owned) defense conglomerate.” Id. at 13. In her

                                                     5
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 6 of 16



   Supplemental Motion, Plaintiff argues that service was effected at the DarkMatter location on

   December 29, 2020, and the package sent to the EDGE Group location is still in transit. Suppl.

   Mot. at 5. Plaintiff “reiterates her request in the [Initial] Motion for a finding that service on

   DarkMatter via FedEx constitutes effective service on al Bannai.” Id.

       iv.         Defendant Al Qahtani 5

             Service via FedEx or International First-Class Mail. The Complaint and Summons would

   be sent to the Royal Court of the Kingdom of Saudi Arabia Building in the Kingdom of Saudi

   Arabia which Plaintiff argues is “Al Qahtani’s last known work address.” Initial Mot. 13. Plaintiff

   argues that despite Al Qahtani having “been formally stripped of his government title and position

   in the Saudi regime, it is widely reported that he continues to ‘play an important role in the

   kingdom as an informal advisor to [Defendant MBS].’” Id. at 14. In her Supplemental Motion,

   Plaintiff argues that service was unsuccessfully attempted via FedEx at the above location and that

   the “FedEx status report and tracking history states that the address for the Royal Court of the

   Kingdom of Saudi Arabia was ‘incorrect,’” despite this address being “publicly available.” Suppl.

   Mot. at 5–6. Plaintiff “reiterates her request in the [Initial] Motion to serve [Al Qahtani] via hand-

   delivery on [his] current U.S.-based counsel,” as set forth below. Id. at 6.

             Service via Hand-Delivery on Al Qahtani’s current U.S.-based counsel in Washington,

   D.C. and Virginia. Plaintiff argues that “Al Qahtani is currently a named defendant in [a] case

   pending in the District of Columbia, where he has entered an appearance and filed a motion to

   dismiss.” Initial Mot. at 14. Accordingly, Plaintiff argues that “Al Qahtani is currently in contact

   with one (or both) of these . . . law firms.” Id.



   5
     These proposed methods of service are in addition to Plaintiff’s intent to instruct a process
   server to deliver copies of the Summons and Complaint for Al Qahtani to Defendants SACM, Al
   Arabiya, and Saudi 24 TV, which Plaintiff alleges that MBS “dominates and controls” and of
   which Al Qahtani, as the agent of MBS, is the “alter ego of.” Id. at 13.
                                                  6
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 7 of 16



                        v.        Defendant Al-Asaker 6

          Service via FedEx or International First-Class Mail. The Complaint and Summons would

   be sent to the Prince Mohammed Bin Salman Abdulaziz Foundation d/b/a MiSK Foundation in

   the Kingdom of Saudi Arabia. Id. at 15. Plaintiff argues that “[a]s recently as May 20, 2020,

   Defendant Al-Asaker was reported to be the Secretary General of MiSK” and that his “verified

   Twitter account states that he is the ‘Chairman of the Mi[SK] initiative center.’” Id. In her

   Supplemental Motion, Plaintiff argues that service via USPS to the above location is still in transit

   and “reiterates her request in the [Initial] Motion to serve Al-Asaker via hand-delivery on his

   current U.S.-based counsel and via Twitter” as set forth below. Suppl. Mot. at 6.

          Service via Hand-Delivery on Al-Asaker’s U.S.-based counsel in Washington, D.C.

   Plaintiff argues that “Al-Asaker has entered a notice of appearance, and filed a motion to dismiss

   on December 7, 2020,” in a “case currently pending in the District of Columbia.” Initial Mot. at

   15.

          Service via Twitter. Plaintiff argues that “Al-Asaker operates a verified Twitter account”

   which “has been verified by Twitter, confirming Al-Asaker operates [the] specific account [cited

   in the Motion].” Id. at 16.

                       vi.        Defendant DarkMatter

          Service via FedEx or International First-Class Mail. The Complaint and Summons would

   be sent to the address listed on DarkMatter’s website in the UAE. Id. In her Supplemental Motion,

   Plaintiff argues that “[d]espite mailing a copy of the Summons and Complaint to DarkMatter, the

   FedEx tracking report indicates that the intended recipient refused service on December 30, 2020



   6
     These proposed methods of service are in addition to Plaintiff’s intent to instruct a process
   server to deliver copies of the Summons and Complaint for Al-Asaker to Defendants SACM, Al
   Arabiya, and Saudi 24 TV, which Plaintiff alleges that MBS “dominates and controls” and of
   which Al-Asaker, as the agent of MBS, is the “alter ego of.” Id. at 14–15.
                                                  7
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 8 of 16



   and refused service a second time on January 3, 202[1],” even though “DarkMatter had previously

   accepted service of al Bannai’s copy of the Summons and Complaint on December 29, 2020.”

   Suppl Mot. at 7. Plaintiff further argues that “DarkMatter’s conduct constitutes grounds for

   permitting service via the alternative means proposed in the [Initial] Motion or, alternatively, a

   finding that DarkMatter has already been effectively served.” Id.

          Service via Twitter. Plaintiff argues that “DarkMatter also provides a direct link to its

   verified Twitter account . . . on its website.” Initial Mot. at 16.

                       vii.       Defendant MiSK

          Service via FedEx or International First-Class Mail. The Complaint and Summons would

   be sent to the address listed on its website in the Kingdom of Saudi Arabia. Id. at 17. In her

   Supplemental Motion, Plaintiff argues that service via USPS to the above location is still in transit

   and “reiterates her request in the [Initial] Motion to serve MiSK via hand-delivery on its current

   U.S.-based counsel” as set forth below. Suppl. Mot. at 7.

          Service via Hand-Delivery on MiSK’s current U.S.-based counsel in Washington, D.C.

   Plaintiff argues that “MiSK is currently a named defendant in [a] case pending in the District of

   Columbia, where it has filed a notice of appearance, and also filed a motion to dismiss on

   December 7, 2020.” Initial Mot. at 17. Accordingly, Plaintiff argues that “representatives of

   Defendant MiSK are currently in contact with its Washington, D.C.-based counsel.” Id.

                      viii.       Defendant Zeinab

          Service via Hand-Delivery on Defendant Saudi 24 TV. Plaintiff argues that Defendant

   Zeinab is currently employed by Defendant Saudi 24 TV. Id. at 18.

          Service via Twitter. Plaintiff argues that “Defendant Zeinab’s Twitter account has been

   verified by Twitter, confirming that Defendant Zeinab operates this specific account.”            Id.

   Additionally, Plaintiff argues that “[o]n December 10, 2020—just one day after [Plaintiff] filed

                                                      8
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 9 of 16



   her Complaint with the Court—Defendant Zeinab tweeted a photograph of [Plaintiff’s] Complaint,

   and stated the following”:

           A lawsuit was filed by [Plaintiff] against Saudi, Emirati, Arab and American
           officials, and against me personally, Tarek Abou Zeinab, in the United States of
           America. I categorically reject any of these false allegations, about which I do not
           know, and deny any wrongdoing against anyone.

   Id. at 5–6; (ECF No. 5-1) Ex. C.

                         ix.        Defendant Al-Owerde 7

           Service via e-mail. Plaintiff argues that she “has discovered that Al-Owerde is the ‘Editor-

   in-Chief’ of The Herald Report—a UAE-based news agency. In his Twitter bio, Al-Owerde states

   that he is the Editor-in-Chief of The Herald Report and provides an e-mail address to contact him.”

   Initial Mot. at 18.

           Service via Twitter. Id. Plaintiff argues that “Al-Owerde’s Twitter bio matches the e-mail

   address provided on The Herald Report’s official website.” Id. Additionally, Plaintiff argues that

   “[o]n December 10, 2020, Defendant Al-Owerde replied to and retweeted other Twitter users

   discussing [Plaintiff’s] Complaint.” Id. at 6–7. For example, in response to one user’s tweet

   discussing Plaintiff’s Complaint, “Defendant Al-Owerde posted two tweets, which read as

   follows”:

           My solemn blows. Even the hospital crazies repetitively works.

           I am the one that can’t see the whole thing that they’re all surrounded together with
           the name Tariq the dirty and stupid Shay. Here’s the suspicion, the Jacuzzi girl is
           not finished yet.

   Id. at 7; (ECF No. 5-1) Ex. F.




   7
     Plaintiff has not located a physical address (either work or home) for Defendant Al-Owerde.
   Id. at 18.
                                                     9
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 10 of 16



                        x.          Defendant Al Otaibi 8

          Service via Twitter. Id. at 19. Plaintiff argues that “through a cross-reference of Al Otaibi’s

   other social media accounts, [Plaintiff] has been able to verify—to a reasonable degree of

   certainty—that Al Otaibi operates the Twitter account [cited in the Motion.]” Id. Plaintiff provides

   statements in support of the cross-references of various social media accounts. Id. Additionally,

   Plaintiff argues that “on December 10, 2020, Defendant Al Otaibi tweeted a photograph of

   [Plaintiff’s] Complaint, and stated the following”:

          Al Jazeera’s bitch filed a claim and put my name with them thinking that this will
          prevent or scare us from going to America, but don’t you know that this is an honour
          for me to defend my country. I am proud of it.

   Id. at 6; (ECF No. 5-1) Ex. D.

                        xi.         Defendant Al Menaia 9

          Service via Twitter. Plaintiff argues that “through a cross-reference of Al Menaia’s other

   social media accounts, [Plaintiff] has been able to verify—to a reasonable degree of certainty—

   that Al Menaia operates the Twitter account [cited in the Motion.]” Id. at 19. Plaintiff provides

   statements in support of the cross-references of various social media accounts.             Id. at 20.

   Additionally, Plaintiff argues that “[o]n December 10, 2020, Defendant Al Menaia ‘quote tweeted’

   Defendant Al Otaibi’s tweet regarding [Plaintiff’s lawsuit] [and] [i]n response to Defendant Al

   Otaibi’s tweet, Defendant Al Menaia stated the following: ‘I swear it’s a lie, it’s all lies. But it is

   an honour, the greatest honour.’” Id. at 6; (ECF No. 5-1) Ex. E.




   8
     Plaintiff has not located a physical address (either work or home) for Defendant Al Otaibi. Id.
   at 19.
   9
     Plaintiff has not located a physical address (either work or home) for Defendant Al Menaia.
   Id.
                                                    10
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 11 of 16



                      xii.        Defendant Al Arabiya (Supplemental Defendant)

          Service via international mail and email. In her Supplemental Motion, Plaintiff argues that

   a process server attempted to serve Al Arabiya at two of its last known addresses in the United

   States, both in Washington, D.C. Suppl. Mot. at 8–9. Both attempts were unsuccessful, with one

   office being vacant and another being occupied by an unrelated company. Id. Accordingly,

   Plaintiff now moves to effect service on Al Arabiya via international mail and email at the mailing

   and email addresses listed on Al Arabiya’s website. Id. at 11.

                      xiii.       Defendant Saudi 24 TV (Supplemental Defendant)

          Service via email. In her Supplemental Motion, Plaintiff argues that a process server

   attempted to serve Saudi 24 TV at its last known address in the United States, in Washington, D.C.

   Id. at 9. That attempt was unsuccessful, with the process server being “informed that Saudi 24 TV

   no longer occupied the premises.” Id. Accordingly, Plaintiff now moves to effect service on Saudi

   24 TV via the Twitter account cited in the Supplemental Motion, which Plaintiff argues “is active

   and contains a link to Saudi 24 TV’s website in its bio,” and via email to the email addresses listed

   in Saudi 24 TV’s Twitter account bio. Id. at 12.

                      xiv.        Defendant SACM (Supplemental Motion)

          Service via email. In her Supplemental Motion, Plaintiff argues that a process server

   attempted to serve SACM at its last known address in the United States, in Fairfax, VA. Id. That

   attempt was unsuccessful where, “upon arrival, security guards prevented the process server from

   entering SACM’s premises, and service of process was refused.” Id. at 9. Accordingly, Plaintiff

   now moves to serve SACM via international mail at the Ministry of Foreign Affairs Central Office

   in Saudi Arabia, where Plaintiff argues that SACM has requested to be served in prior lawsuits.

   Id. at 12–13. Plaintiff further moves to serve SACM via email to the publicly listed email address

   for the Director of the Center for Career Development at SACM.

                                                    11
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 12 of 16



           B.     Alternate Service is Justified and Reasonably Calculated

           Plaintiff argues that effecting service as described above is reasonably calculated under the

   circumstances to provide each named defendant with notice of this lawsuit. See generally Initial

   Mot.; Suppl. Mot. In support of her Initial Motion, Plaintiff includes the Initial Declaration of

   Daniel Rashbaum, Counsel for Plaintiff, which provides a detailed explanation of why service via

   Letters Rogatory is not feasible here. (ECF No. 5-1) at 3. Specifically, “service via Letters

   Rogatory would be very time consuming and could potentially take over a year . . . [and] Plaintiff

   would incur a charge of approximately $6,000.00” from the process server retained by Counsel’s

   firm.   Id.   The time-consuming nature of Letters Rogatory is supported by United States

   Department of State publications attached to the Declaration. Id. at Exs. A, B.

           In support of Plaintiff’s request to serve several defendants via social media, Plaintiff

   attached screenshots of the social media postings in which several defendants acknowledged

   having notice of the Complaint as described in III.A., supra. Id. at Exs. C, D, E, F. In support of

   Plaintiff’s request to serve several defendants via their U.S.-based counsel, Plaintiff attached “true

   and correct” copies of the Notices of Appearance filed in a case before the United States District

   Court for the District of Columbia. Id. at Exs. G, H, I. In support of Plaintiff’s request to serve

   one defendant at his work address, Plaintiff attached a screenshot of the employer’s website, which

   lists that defendant as a columnist for the employer. Id. at Ex. J. Finally, Plaintiff filed under seal

   a chart listing the names, addresses, WhatsApp number, Twitter accounts, and email address where

   Plaintiff proposes to serve each Foreign Defendant as described more fully in III.A., supra. (ECF

   No. 18-1) at Ex. K.

           In support of her Supplemental Motion, Plaintiff includes the Supplemental Declaration of

   Daniel Rashbaum corroborating the service attempts Plaintiff has made thus far and including



                                                     12
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 13 of 16



   proofs of service for each defendant named therein along with FedEx tracking reports. See

   generally (ECF No. 19-1).

          Plaintiff cites to several cases in which the methods of alternative service proposed here

   have been permitted. See, e.g., TracFone Wireless, Inc. v. Distelec Distribuciones Electronicas,

   S.A. de DV, 268 F.R.D. 687, 690–91 (S.D. Fla. 2010) (permitting service via FedEx and by hand-

   delivery to Defendant’s attorneys in the United States); FTC. v. PCCare247 Inc., No. 12 Civ. 7189

   (PAE), 2013 WL 841037, at *5 (S.D.N.Y. Mar. 7, 2013) (permitting service via email and

   Facebook where Plaintiff “set forth facts that supply ample reason for confidence that the Facebook

   accounts identified are actually operated by defendants”); WhosHere, Inc. v. Orun, No. 1:13-cv-

   00526-AJT-TRJ, 2014 WL 670817, at *4 (E.D. Va. Feb. 20, 2014) (permitting service via email

   and social networking websites); St. Francis Assisi v. Kuwait Fin. House, No. 3:16-cv-3240-LB,

   2016 WL 5725002, at *2 (N.D. Cal. Sept. 30, 2016) (permitting service via Twitter).

          “Rule 4 does not require a party attempt service of process by those methods enumerated

   under subsections (f)(1) and (f)(2), including by diplomatic channels and letters rogatory, before

   petitioning the court for alternative relief under subsection 4(f)(3).” Chanel, Inc. v. Individual,

   P’ship, or Unincorporated Ass’n, No. 17-62441-CIV-MOORE, 2017 WL 8794733, at *4 (S.D.

   Fla. Dec. 13, 2007) (citing Rio Props., Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1114–15 (9th Cir.

   2002)). “Rule 4(f)(3) is one of three separately numbered subsections in Rule 4(f), and each

   subsection is separated from the one previous merely by the simple conjunction ‘or.’” Brookshire

   Bros., Ltd. V. Chiquita Brands Int’l, Inc., No. 05-CIV-21962, 2007 WL 1577771, at *1 (S.D. Fla.

   May 31, 2007) (quoting Rio Props., Inc., 284 F.3d at 1015) (internal quotation marks omitted).

   “Additionally, the Constitution itself does not mandate that service be effectuated in any particular

   way.” Chanel, Inc., 2017 WL 8794733, at *4. “Constitutional due process considerations require

   only that the method of service selected be ‘reasonably calculated, under all the circumstances, to

                                                    13
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 14 of 16



   apprise interested parties of the pendency of the action and afford them an opportunity to present

   their objections.’” Id. (quoting Brookshire Bros., Ltd., 2007 WL 1577771, at *1).

          Here, since the Foreign and Supplemental Defendants reside in foreign nations that have

   not executed a treaty or international agreement for service of process, Plaintiff’s only available

   mechanism to effect service of process, absent approval from the Court, is via Letters Rogatory,

   which even the State Department recommends against where an alternative exists. See Service of

   Process, United States Department of State, https://travel.state.gov/content/travel/en/legal/travel-

   legal-considerations/internl-judicial-asst/Service-of-Process.html (last updated Nov. 7, 2018)

   (“Letters rogatory are a time consuming, cumbersome process and need not be utilized unless there

   are no other options available. If the laws of the foreign country permit other methods of service,

   the use of letters rogatory is not recommended given the routine time delays of up to a year or

   more in execution of the requests.”).

          As detailed in Section III.A., supra, Plaintiff has shown that significant efforts have been

   made to tailor the proposed methods of alternate service to the specific circumstances of each

   individual Foreign and Supplemental Defendant, such that the methods proposed are “reasonably

   calculated” to apprise each defendant of the pendency of the action and provide them an

   opportunity to object. See Chanel, Inc., 2017 WL 8794733, at *4. Accordingly, the Court finds

   that alternate service of process is warranted here as specifically described below.

   III.   CONCLUSION

          UPON CONSIDERATION of the Motion, the pertinent portions of the record, and being

   otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

   Ex Parte Motion and Supplemental Motion for an Order Authorizing Alternative Service of

   Process on Foreign Defendants Pursuant to Federal Rule of Civil Procedure 4(f)(3) are GRANTED



                                                   14
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 15 of 16



   IN PART and DENIED IN PART. It is further ORDERED that service of process may be effected

   upon the Foreign and Supplemental Defendants as follows:

                        i.       Defendant MBS: (1) Service via FedEx or International First-Class
                                 Mail to the Al Auja Palace, the Al Yamamah Palace, the Ministry of
                                 Defense, and the MiSK Foundation in the Kingdom of Saudi Arabia;
                                 and (2) service via Hand-Delivery on MBS’s current U.S.-based
                                 counsel. 10

                       ii.       Defendant MBZ: (1) Service via FedEx or International First-Class
                                 Mail to the Crown Prince Court in the UAE; and (2) service via
                                 Twitter.

                      iii.       Defendant al Bannai: (1) Service via FedEx or International First-
                                 Class Mail to the EDGE Group and DarkMatter (see vi., infra) in
                                 the UAE.

                       iv.       Defendant Al Qahtani: (1) Service via FedEx or International First-
                                 Class Mail to the Royal Court of the Kingdom of Saudi Arabia
                                 Building in the Kingdom of Saudi Arabia; and (2) service via Hand-
                                 Delivery on Al Qahtani’s current U.S.-based counsel.

                       v.        Defendant Al-Asaker: (1) Service via FedEx or International First-
                                 Class Mail to the MiSK Foundation in the Kingdom of Saudi
                                 Arabia; (2) service via Hand-Delivery on Al-Asaker’s current U.S.-
                                 based counsel; and (3) service via Twitter.

                       vi.       Defendant DarkMatter: (1) Service via FedEx or International First-
                                 Class Mail to the address listed on DarkMatter’s website in the
                                 UAE; and (2) Service via Twitter.

                      vii.       Defendant MiSK: (1) Service via FedEx or International First-Class
                                 Mail to the address listed on MiSK’s website in the Kingdom of
                                 Saudi Arabia; and (2) service via Hand-Delivery on MiSK’s current
                                 U.S.-based counsel.

                     viii.       Defendant Zeinab: (1) Service via Saudi 24 TV (see xiii., infra); and
                                 (2) service via Twitter. 11



   10
      The Court declines to order service via WhatsApp at this juncture and finds that service as
   directed above, particularly service upon MBS’s U.S.-based counsel, is reasonably calculated
   enough to provide ample notice of this cause.
   11
      In Plaintiff’s Initial Motion, she moved to effect service on Zeinab via Hand-Delivery on
   Saudi 24 TV, but as described in her Supplemental Motion, that no longer seems feasible.

                                                  15
Case 1:20-cv-25022-KMM Document 22 Entered on FLSD Docket 01/18/2021 Page 16 of 16



                      ix.         Defendant Al-Owerde: (1) Service via email; and (2) service via
                                  Twitter.

                       x.         Defendant Al Otaibi: Service via Twitter.

                      xi.         Defendant Al Menaia: Service via Twitter.

                     xii.         Defendant Al Arabiya: (1) Service via FedEx or International First-
                                  Class Mail to the address listed on its website; and (2) service via
                                  email.

                     xiii.        Defendant Saudi 24 TV: (1) Service via email; and (2) service via
                                  Twitter.

                     xiv.         Defendant SACM: Service via FedEx or International First-Class
                                  Mail to the Ministry of Foreign Affairs Central Office in the
                                  Kingdom of Saudi Arabia. 12


          DONE AND ORDERED in Chambers at Miami, Florida, this ____
                                                               17th day of January, 2021.




                                                 ________________________________
                                                 K. MICHAEL MOORE
                                                 CHIEF UNITED STATES DISTRICT JUDGE

   c:     All counsel of record




   12
      The Court declines to allow service via email to the publicly listed email address for the
   Director of the Center for Career Development at SACM, as Plaintiff has not explained how this
   email address is a reasonably calculated means of effecting service on SACM.
                                                  16
